 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 110T.K. Productions, Inc. and Sean O. Walby. Case 28ŒCAŒ15522  September 18, 2000 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS LIEBMAN AND HURTGEN On February 22, 2000, Administrative Law Judge James M. Kennedy issued the attached decision.  The General Counsel filed exceptions and a supporting brief, the Re-spondent filed an answering brief, and the General Coun-sel filed a reply brief.1 The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,2 and conclusions3 and to adopt the recommended Order.                                                            nix.                                                                                             1 The Respondent filed a request for leave to file a brief in response to the General Counsel™s reply brief, or, in the alternative, a motion to strike the General Counsel™s reply brief.  The Associate Executive Secretary denied the Respondent™s request for leave to file a response brief, and the Respondent filed a special appeal of the Associate Execu-tive Secretary™s decision.  The special appeal of the decision of the Associate Executive Secretary is denied because, as he stated, the Board™s rules do not provide for such briefs.  The motion to strike the General Counsel™s reply brief is also denied.  The General Counsel™s reply brief is properly limited to matters raised in the Respondent™s answering brief. In addition, we deny the General Counsel™s motion to strike the at-tachments to the Respondent™s answering brief.  We have not, however, considered information pertaining to the lawfulness of Local 104™s hiring hall list, as that issue is not before us.   2 The General Counsel has excepted to some of the judge™s credibil-ity findings.  The Board™s established policy is not to overrule an ad-ministrative law judge™s credibility resolutions unless the clear prepon-derance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. In adopting the judge™s finding that Sean O. Walby exaggerated in his testimony, and specifically when he testified that Swain recom-mended him to Mary Courtney, and that Courtney, in turn, recom-mended him to Tommy Tancharoen, we do not rely on the judge™s further commentary regarding that testimony.  We also do not rely on the judge™s speculation that Swain informed Courtney that Walby was a member of Teamsters Local 2. We adopt the judge™s finding, based on credibility, that Brian Stea-gal did not tell Walby that he could not hire him because it would cause disharmony on the set. We do not rely on the judge™s speculation that Walby™s presence on the set would not in fact have caused disharmony among the employees.  We adopt the judge™s finding that Walby™s decision to travel to Phoenix to obtain chiropractic treatment and to have work done on his recreation vehicle does not demonstrate that Respondent had offered him a job, but we do not find it necessary to rely on the judge™s speculation as to Walby™s motivation in traveling to PhoeWe find merit in the General Counsel™s exception to the judge™s finding that, ﬁLocal 104 stood behind the qualifications of the persons on [its list], assuring that they were Arizona-experienced motion picture industry drivers.ﬂ  The record does not support such a finding.  ORDER The recommended Order of the administrative law judge is adopted and the complaint is dismissed.  Paul R. Irving and John T. Giannopoulos, Esqs., for the General Counsel. Steven Drapkin, Esq., of Los Angeles, California, for the Re-spondent. DECISION STATEMENT OF THE CASE JAMES M. KENNEDY, Administrative Law Judge. This case was tried in Phoenix, Arizona, on December 7Œ8, 1999. The original charge was filed November 6, 1998,1 and amended on January 28, 1999.  The complaint was issued by the Regional Director for Region 28 on January 29, 1999, and alleges that T.K. Productions (Respondent) violated Section 8(a)(3) and (1) of the National Labor Relations Act (the Act) by withdrawing an offer to hire Sean O. Walby (Walby) because he was not a member of Teamsters Local 104.  Connected to that allegation are additional allegations that Respondent violated Section 8(a)(1) in several ways, including coercive interrogation about Walby™s union af-filiation and saying he would not be hired unless he was a mem-ber of Local 104.  Respondent denies that it ever offered a job to the Charging Party and denies the 8(a)(1) allegations. Issues The principal issues here are twofold:  The first is one of credibility on at least three fronts.  Did Respondent ever offer employment to the Charging Party?  If so, did it withdraw the offer?  If so, is Walby more credible than Respondent™s transpor-tation captain, Brian Steagall, when Walby claims, and Steagall denies, that Steagall said that hiring a nonmember of Local 104 could create friction among the drivers and it was for that reason the offer had been withdrawn?  The second issue is whether Re-spondent did anything illegal by admittedly hiring only from a list provided by Local 104 (which was not operating a hiring hall), particularly in circumstances where the General Counsel has not shown:  (a) that Respondent was under any compulsion to hire from that list or, (b) that the list was somehow discrimina-tory.  In addition, the General Counsel has alleged several viola-tions of Section 8(a)(1), mostly interrogation.   The parties have filed briefs which have been carefully consid-ered.2  In addition, I have determined inadmissible the material  3 We do not rely on the judge™s conclusion that even if the hiring hall list was limited to Local 104 members and was part of an exclusive hiring system, there would be no violation. Reading Anthracite Co., 326 NLRB 1370 (1998); Cuneo Eastern Press of Pennsylvania, Inc., 168 NLRB 523, 527Œ528 (1967); Wolf Trap Foundation, 287 NLRB 1040, 1041Œ1042 (1988).  In dismissing the allegation concerning an interrogation by Court-ney, we rely only on the judge™s discrediting of Walby™s version of his interview with Courtney. 1 All dates are 1998 unless otherwise indicated. 2 The General Counsel filed a motion to strike a portion of Respon-dent™s brief, some correspondence between Respondent™s counsel and the Regional Office dealing with possible remedies.  The motion is 332 NLRB No. 14  T. K. PRODUCTIONS 111set forth in Joint Exhibit 1, paragraph 3, and its subparagraphs, a 
stipulation (in which admissibilit
y had been reserved), dealing 
with consolidated Cases 28ŒCAŒ15649, 28ŒCBŒ5077, and 28Œ

CBŒ5112.
3 FINDINGS OF FACT 
I. JURISDICTION 
Respondent is a California corporation, headquartered in Los 
Angeles where it is engaged in the motion picture production 
business, specifically a motion 
picture entitled, ﬁThree Kings.ﬂ 
During the 12-month period ending November 6, 1998, it admits 
that it purchased and received wi
thin California goods and mate-
rial from sources outside the State 
valued in excess of $50,000.  
Accordingly, Respondent admits and I find that it is an employer 
engaged in commerce within the meaning of Section 2(2), (6), 
and (7) of the Act.  It also admits and I find that Teamsters Local 
104 is a labor organization within the meaning of Section 2(5) of 
the Act.                                                                                             
                                                           
denied as the material is harmless.  Respondent filed a motion to strike 
a portion of the General Counsel™s 
brief relating to alleged misconduct 
by Local 104, which is not a party here.  While I do not grant the mo-
tion, the material should not have been referenced as Local 104™s con-
duct is not before me.  Indeed, Lo
cal 104™s counsel has written a letter 
to me complaining of the General Counsel™s representations, considera-
tion of which the General Counsel opposes.  The parties are advised 

that the General Counsel™s assertions regarding Local 104™s conduct 
have been disregarded.  I have also disregarded any factual representa-
tions which are outside the record as 
made at the hearing.  The General 
Counsel™s motion to correct the record is granted. 
3 There are several reasons for this 
conclusion.  First, consolidated 
Cases 28ŒCAŒ15649, 28ŒCBŒ5077, and 28ŒCBŒ5112 were settled, 
apparently informally.  There is 
no reason to conclude from a settled 
case that any violation of law occurred.
  This is particularly so when a 
party, here the General Counsel, seeks to use the settled conduct as 

evidence that Respondent is likely to 
have behaved in the same manner. 
Teamsters Local 70 (C & T Trucking Co.)
, 191 NLRB 11 (1971);  
Tri-State Building & Construction Trades Council
, 257 NLRB 295 
(1981). Second, this usage runs afoul not only of the familiar prior bad 
acts bar [Fed.R.Evid. 404(b)], but thir
d, afoul of the rule prohibiting the 
substantive use of character evidence.  See Fed.R.Evid. 404(a) which 
states: ﬁEvidence of a person™s character or a trait of character is not 
admissible for the purpose of proving action in conformity therewith on 
a particular occasion, except[ions not 
pertinent here].ﬂ  In this proffer 
the General Counsel wishes to show by prior acts which he deems 
illegal, that such acts demonstrate 
a corporate character which tends to 
show that Respondent behaved similarl
y in the incidents set forth in the 
complaint.  That effort is specifically barred by the rule.  Finally, there 

is real doubt that the offer is relevant under Fed.R.Evid. 401.  The 
incident in consolidated Case
s 28ŒCAŒ15649, 28ŒCBŒ5077, and 28Œ
CBŒ5112 involved a different division 
of the corporation, different 
managers and supervisors and an 
unrelated labor union, the Interna-
tional Alliance of Theatrical and Stage Employees (IATSE), not the 

Teamsters.  It also involved diff
erent job applicants having different 
backgrounds.  Finally, it involved actual evidence of IATSE interfer-
ence in the job application process, a major factual difference from that 
alleged and proven here.  Relevance 
is problematical in that circum-
stance.  Taking the matter as a whole,
 I have concluded that par. 3 of 
the stipulation is inadmissible. 
II. ALLEGED UNFAIR LABOR PRACTICES 
Background; Undisputed Facts 
Respondent, although not a member of the Alliance of Motion 
Picture and Television Producers (AMTPT), a Hollywood mul-
tiemployer collective-bargaining organization, is nonetheless 
bound by the AMPTP™s collective-bargaining contract with 
Teamsters Local 399, the Transportation Drivers Union in Los 
Angeles (the Hollywood Teamsters).  That contract, known in the 
industry as the ﬁBlack Book,ﬂ is in evidence here.  It provides 
that when a producer is filmin
g in a distant location in the 11 
western States it need not hire drivers from the Hollywood 

Teamsters roster but may hire locally so long as it pays the 

AMPTP contract wage rate or better.  It does inferentially suggest 
that the drivers be hired through sister Teamsters Locals having 
jurisdiction where the work is being performed.  See section V, 
paragraph 30 (p. 116) of the Black Book.  The Teamsters Local 
in Arizona which can provide such drivers is Local 104. 
Walby is a 38-year old Wyomingite who is trying to earn a liv-
ing in the motion picture industry as a driver, stagehand, and 
service support person.  His perman
ent residence is in Jackson, 
Wyoming.  At the time of the incidents involved here, Walby 
was a member (on honorable withdrawal due to lack of work) of 
Teamsters Local 2 of Butte, Montana, which apparently has ju-
risdiction in Wyoming.  In addition to being a Teamster, Walby 
also maintains membership in IATSE, Local 339 of Great Falls, 
Montana.  He has been a teamster since 1996 and an IATSE 
member since 1997.  His work in the industry precedes his union 
memberships by several years. It is
 fair to say that Walby has no 
Arizona experience.  Most of his work was performed in Wyo-

ming and Montana.  As a result, he was simply not known in 
Arizona.  In fact, his entire motion picture experience is quite 
modest.
4  4 His first job was a 3-week stint as a driver in 1991 for a film shot in 
Jackson called ﬁLakota Moon.ﬂ His next job was in 1993.  From 1993 
until 1996, he had 10 jobs with em
ployers who were filming commer-
cials and music videos in the Wy
oming/Montana/Utah areas.  This 
work invariably lasted only 2Œ3 days.  Only 1 of the 10 was as a driver. 
In April 1996, Walby obtained employment as a scout driver for the 
director of a Hollywood movie, ﬁStarship Troopers,ﬂ shot in Wyoming 

and South Dakota.  It was this peri
od of employment which led him to 
become a member of the Teamsters.  That production was bound to the 
Hollywood Teamsters contract.  He worked for about 3-1/2 months in 
various capacities for that production company. 
This was followed by employment on several Wyoming based non-
union commercials and a professiona
l wrestling television show, none 
of which involved driving.  As before the commercials were only of 
several days duration.  In April 1997, he was hired by Walt Disney Co., 
to work as a fuel truckdriver for th
e film ﬁThe Horse Whisperer,ﬂ a job 
which lasted about 4-1/2 months.  
This job, like ﬁStarship Troopers,ﬂ 
was one which was covered by the Hollywood Teamsters contract.  

Walby™s employment was entirely in Montana.   
That job was followed almost im
mediately by another Montana job 
for a Hollywood production, ﬁThe Patriot.ﬂ  Walby served as a driver 

from September through November 1997, again under the Hollywood 
Teamsters contract. 
In 1998, he performed short-term work on two nonunion commer-
cials and one nonunion documentary fi
lm.  One of the commercials was 
in Phoenix, but on that job he worked for a food service vendor for 2-3 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 112Even so, he has been bitten by the motion picture bug and has 
become very energetic in attempting to obtain work in the indus-
try.  He keeps abreast of films which are to be shot throughout 
the West and will take steps out of the ordinary to get hired. 
Shortly after his 2-week ﬁTouched by an Angelﬂ job ended in 
late August, Walby learned that
 Respondent was about to begin 
hiring drivers for the Arizona portion of the film ﬁThree Kings,ﬂ 

which he had learned was connected to the Warner Bros. Studios 
and which was in preproduction at the Warner Bros. lot in Bur-
bank, California.  Portions of the film were to be shot at an 
Asarco copper mine near Casa Grande.
5  Temporary offices were 
established there in September.  Later, in early November, other 
portions of the film were shot near El Centro, California, and in 
northern Mexico. 
According to Walby, sometime between September 10 and 28, 
he called Warner Bros. in Burban
k and was eventually connected 
to Respondent™s transportation coordinator, Tommy Tancharoen.  

He began by introducing himself as a teamster from Jackson 
Hole with industry driving experi
ence.  At that point Tancharoen 
was just beginning to determine what his transportation needs 

would be in Arizona and he politely put Walby off, telling him 
only to keep in touch.  Indeed, Walby™s was just one of many 
similar inquiries which Tancharoen had to field.  Walby followed 
up his call to Tancharoen by faxi
ng a copy of his resumé to War-
ner Bros.  The fax was eventually routed to Tancharoen. 
Despite Tancharoen™s lack of encouragement, Walby decided 
to go to Casa Grande to try to get hired, a road trip of a little over 
1000 miles.  He left Jackson in his motorhome on October 18, 
arriving in Phoenix on October 21.  He had made that decision 
after a three-party telephone call with two of Local 104™s busi-
ness agents, Bob Shetler of the Phoenix office and another from 
the Tucson office.  During that conversation Walby asked to be 
placed on Local 104™s driver/wrangler roster list.  Both the Sep-
tember 30 and November 6 versions of that list are in evidence.  
Either during that conversation or from other information avail-
able to him, Walby had learned correctly that Respondent was 
going to use that list as its source for Arizona drivers.  He says 
Local 104 did not place him on that list immediately.
6  According to Walby, at 5:34 p.m. on October 30, Shetler advised him by a 
telephone page that he™d been placed on the list.  The November 
6 version includes his name. 
The list is an extracontractual document.
7  It is maintained by 
Local 104 for the convenience of any production company who 
                                                                                            
                                                                                             
days.  The documentary film work 
was in Wyoming and South Dakota, 
an 8- or 9-day driving job. 
In August 1998, he obtained 2 weeks work as a driver for Caroline 
Productions which was shooting an episode of the television series, 
ﬁTouched by an Angelﬂ in Salt Lake 
City.  According to Walby it was a 
nonunion job and he worked as a nonunion driver. 
5 Casa Grande is located about 50 
miles south-southeast of Phoenix, 
roughly halfway to Tucson.   
6 Walby says that during the call th
e business agents agreed to put 
him on the list.  Based on that, he 
says he telephoned Tancharoen in 
Burbank to inform of that fact.  He says Tancharoen told him, ﬁGood, 
because now I can call you off the list.ﬂ  Tancharoen says he only 
spoke once on the phone to Walby, describing the introductory Sep-
tember call, thereby denying the second call occurred.   
7 In fact, Respondent does not have 
a direct collective-bargaining re-
lationship with Local 104.  As noted above, its contract is with the 
wishes to hire experienced motion picture industry drivers in 
Arizona.  Local 104 will provide that list to any Hollywood 
AMPTP producer who asks, but the producer is not obligated to 
use it.  It is not, in any sense an exclusive hiring hall.  Indeed, it 
may fairly be argued that it is not a hiring hall at all.  Even so, 
counsel for the General 
Counsel asserts that the September 30 list 
is somehow discriminatory, contending that it was limited to 
Local 104 members only, and that Local 104 delayed amending 
the list unfairly.  Yet, whatever Local 104 did or did not do with 
the list is not before me.  That labor organization is not a respon-
dent here.  Walby™s unfair labor practice charge against it, Case 
28ŒCBŒ5048 was dismissed by the Regional Director.  More-
over, there is no competent record evidence regarding the manner 
in which Local 104 compiles or maintains the list.
8  The one 
thing which Respondent knew about the list was that Local 104 
stood behind the qualifications of the persons on it, assuring that 
they were Arizona-experienced motion picture industry drivers.
9 In the meantime, in September,
 Tancharoen had hired two in-
dividuals to help him with the upcoming Arizona hires.  The first 
was Tom Whelpley, the transportation captain,
10 with whom 
Tancharoen had frequently worked. The second, on Whelpley™s 

recommendation, was Brian Steaga
ll who served as acting trans-
portation captain in Arizona during the period in question.  Stea-
gall was highly experienced and knowledgeable about Arizona 
industry-experienced drivers. He, like Whelpley, is a member of 
the Hollywood Teamsters,
11 but had lived in Arizona and previ-
ously been a member of Local 104.
12 In hiring Whelpley and 
Steagall, Tancharoen acquired a 
wealth of information about 
Arizona drivers and vendors.   
Tancharoen testified about the nature of the drivers he wanted 
aboard: ﬁIn my work, [the] transpor
tation department is sort of a 
big department.  I have a lot of responsibility for a lot of depart-
ment[s] and I need experienced people to make my job easier so 
we don™t have to keep watching how everybody is doing.  The 
better group you hire, the better you are of operating your job.  
So I was entertaining hiring everybody that had a good recom-

mendation and a good experience to work for me.ﬂ 
When Steagall arrived in Arizona, he set about fulfilling 
Tancharoen™s instructions.  To those he added, ﬁI needed people 
that were very familiar with the area, the Phoenix and Casa 
Grande areas.ﬂ  He well knew that Local 104 maintained a list of 
 Hollywood Teamsters.  Local 104 esse
ntially serves as the Hollywood 
Teamsters™ field agent.  See the arrangement as it is described in GC 
Exhs. 5, 6, and 7, correspondence between the producer and Local 104. 
8 No witness who testified had fi
rst-hand knowledge of how Local 
104 administered the list. 
9 That Arizona can provide experi
enced motion picture industry em-
ployees in all crafts is beyond doubt.  One of the nation™s oldest non-
Hollywood/New York sound stages, Old Tucson, is located about 15 
miles west of Tucson.  The Board ha
s decided at least one case involv-
ing that theatrical venue.  
Old Tucson Corp., 269 NLRB 492 (1984).   
10 Whelpley was carried on the payroll as a transportation coordina-
tor. 11 Tancharoen, too, is a member of the Hollywood Teamsters. 
12 The parties have stipulated that Tancharoen and Steagall were su-
pervisors and agents as defined by th
e Act.  Whelpley™s status under the 
Act is immaterial to this case as he
 did not participate in the transac-
tions under scrutiny here.  Even so, 
he was involved in hiring many of 
the drivers and is no doubt a supervisor as well. 
 T. K. PRODUCTIONS 113drivers with appropriate experience.  Indeed, Steagall knew most, 
if not all of the drivers on the list.  In fact, the record, with one 
possible exception, demonstrates 
that Tancharoen hired no Ari-
zona driver who had not been recommended by either Steagall or 
Whelpley, unless Tancharoen had personal knowledge of his 
own. Tancharoen hired Steagall on October 16 or 17 and instructed 
him to go to Casa Grande to oversee the driving jobs required 
there.  He arrived on October 18. 
 He apparently had with him a 
copy of Local 104™s September 30 driver™s list.
13  Although he 
could not be specific, he testif
ied that he had only one conversa-
tion with Business Agent Shetler about the list.  That, he says, 
was to try to get current telephone numbers of some of the people 
on it.  The list, as written, contains no addresses or telephone 
numbers for the persons on it.  
(Steagall maintains his own ad-
dress book which had most of that information, so was not much 

handicapped by the list™s omissions.) He says Shetler told him he 
would get the missing information but never did.  Walby was not 
discussed during this conversation. 
Several Arizona drivers, Tim Edwards, Danny Edwards, Kip 
Wolverton, and Fred Steagall (Brian™s father),
14 had been hired 
before Steagall arrived.  These joined about 10 Hollywood 
Teamsters who had previously been hired in Los Angeles.  After 
Brian Steagall arrived in Casa Grande he recommended the hire 
of Robert Trout and Rick Currens whose first day was October 
25.  Fred Liberman came to work on October 26, presumably on 
Whelpley™s advice.  Monty Lira
 followed on October 27, based 
on Steagall™s endorsement. 
A review of General Counsel™s Exhibit 8, the employment run, 
reveals that there were about 14 drivers on the production on 
October 22, the first day Walby a
rrived at the site outside Casa 
Grande.  Almost immediately that number grew by 4, those 
named above, for a total of 18.  These drivers were engaged in a 
variety of duties.  Some were involved in building a temporary 
road, some carried passengers, others were scouts, while yet 
others hauled trailers of various types, no doubt performing the 

necessary loading/unloading work.   
Walby at Casa Grande 
Upon his arrival in Phoenix on 
October 21, Walby went to Lo-
cal 104™s office and spoke to Business Agent Shetler, ostensibly 
to thank Shetler for putting him on the driver™s list.  He says 
Shetler told him, however, that there was some delay and they 
were still working on it.   
The following day, Walby drove his RV to the Casa Grande 
location.  There, he hung around with the security personnel until 
someone pointed Steagall out to him.  He testified on direct re-
garding how he met Steagall and what happened: 
 A. (WITNESS WALBY):  He [was] talking with some 
of the other individuals and I then introduced myself to him. 
Q. (MR. GIANNOPOULOS):  And what did you tell 
Mr. Steagall? 
                                                          
                                                           
13 The September 30 version had been
 faxed to Tancharoen on Octo-
ber 13. 
14 Walby, somehow, came to believe that Fred Steagall was the same 
person as Red Steagall, the country
 and western recording artist. 
A. I told him I was Sean Walby and I had been talking 
to Tom Tancharoen, that I was a teamster with production 
experience and that I was in the process of getting on the 
motion picture driver™s list. 
Q. Did you say anything else to him?  Did you tell 
himŠI™m sorry, did you say anything else to him? 
A. I saidŠyeah, we got talking about various individu-
als that we both had worked for in the industry, different 
names of different people, differe
nt shows, that sort of thing 
and he said that Mr. Tancharoen would be coming in the 
following Wednesday, Wednesday, October 28th.   
Q. Did Mr. Steagall say anything else to you regarding 
your conversation then? 
A. No, like IŠagain, to recant [sic], you know, I told 
him I was in the process of getting on the list. 
 On cross, his testimony expanded: 
 Q. BY MR. DRAPKIN:  Okay, so when you first met 
Mr. Steagall  did you tell him wh
at you were most interested 
in doing on the show was construction work? 
A. Oh, absolutely not, sir.  The extent of our conversa-
tion is in both those text[s]
15 that you have and one does not 
dispute the other. 
Q. Okay, so if Mr. Steagall™s recollection is that you told 
him you were most interested in getting a construction job, 
would you dispute that? 
A. Oh, most definitely, sir. 
Q. Did you tell him in that meeting that you were a 
Teamster from Montana? 
A. Yeah, I™m probably sure I told him that I was a 
Teamsters from Local 2. 
Q. You volunteered that fact? 
A. Yeah, I sure did. 
Q. Because you thought being a union member would 
help you get work, right? 
A. That™s what I am, sir.  Right, that™s what I am. 
Q. So you were advertisi
ng that you were a union mem-
ber.  That™s a correct characterization, right? 
A. I was informing him that I was in the union, yes, sir. 
Q. Okay, and he didn™t ask you if you were or weren™t in 
the union. A. Sir, on that particular I cannot remember. 
Q. You can™t remember. 
A. That™s right. 
Q. Okay.  In terms of his interest in you, he was ex-
tremely noncommittal, correct? 
A. Well, no, I asked himŠI asked him during a conver-
sation, ﬁAre you going to be hiring some driversﬂ, and he 
gaveŠBrian, if you know about him, he gave a big nod 
with his head, ﬁLots of drivers.ﬂ  He propped himself up, 
big show.  Big show, ﬁWe™re going to need lots and lots of 
drivers.ﬂ  That™s what he said to me and he told meŠI told 
him that I had talkedŠhad been talking with Tommy 
Tancharoen about going to work on the show and he told 
 15 Referring to the NLRB affidavit and the supplemental statement 
which he wrote later. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 114me that Mr. Tancharoen  was coming in the following 
Wednesday, which would have been a Wednesday the 28th. 
Q. Is this the meeting where you said he said that he was 
going to recommend you to Mr. Tancharoen? 
A. Oh, certainly not, sir.  This was a brief encounter, a 
very brief encounter. 
 Walby continued to hang around the site for several days and 
on October 26, persuaded producti
on coordinator Lisa Swain to 
hire him for a 1-day job unloading
 a van, fixing a door jamb, and 
placing some office furniture.  This job was not considered to be 
a Teamsters job (nor, apparently, an IATSE job).  He says Swain 
liked his work and told him she would recommend him to both 
Mary Courtney, a production supervisor, and to Tancharoen.  He 
says that Swain told him the movie was a ﬁunion jobﬂ
16 and asked if he was a member of any union.  He told her, he says, that 
he was a member of both Teamsters Local 2 and IATSE.  Neither 
Swain nor Courtney had any responsibilities or authority with 
respect to the transportation department.  They worked in an 
entirely different division, produc
tion.  Walby, however, would 
have taken a job with any of Re
spondent™s departments, if of-
fered. Later that day, according to Walby, he had another conversa-
tion with Steagall.  He testified: 
 Q. (BY MR. GIANNOPOULOS): And did you have 
any other discussions with Mr. Steagall about working for 

TK Productions that day? 
A. Yeah, we talked about the motion picture industry, 
the ins and outs and different things and he understood that 
this is what I did for a living.  That I™d worked on produc-
tions before, that I was a professional and that when Tom 
Tancharoen came in he would understand this, that I need to 
talk to Tom Tancharoen when he arrived in Casa Grande 
and that he would recommend me for hire to Mr. 
Tancharoen.
 [Emphasis added.] 
 On cross, Walby said that Steagall had told him sometime be-
tween October 27 and 28 that he would recommend him for hire 
to Tancharoen.  This claim that
 Steagall told Walby he would 
recommend him to Tancharoen is omitted from both his NLRB 
affidavit as well as a supplemen
tal statement he put together 
sometime later.  Steagall denies that he ever told Walby that he 

would recommend him to Tancharoen and further says he never 
did so.  Steagall only went so far as to observe to Tancharoen at 
one point that Walby seemed like a nice guy who was looking for 
work, hardly a recommendation for hire. 
It is difficult to credit Walby here.  At that time Walby had 
never worked for the transportation department and only mo-
ments before had completed a 1-day laboring job for Swain™s 
department.  Steagall didn™t have any exposure to Walby™s work 
at that point, and even if Swain told him she liked Walby, it 
would not have impelled Steagall to tell Walby that he would 
                                                          
 16 The General Counsel finds Swain™s description to be evidence of 
Respondent™s discriminatory attitude. 
 I cannot agree.  As Respondent 
was bound by at least two collective-bargaining contracts, Hollywood 
Teamsters and IATSE, if not more, I find such a remark to simply be a 
factually accurate description of th
e nature of the working conditions 
extant there. recommend him to anybody, much less Tancharoen.  He didn™t 
have sufficient knowledge to do so.   
Having impressed Swain, and continuing his persistence, 
Walby obtained an interview with Courtney on October 28.  He 
says he went to see her because, ﬁBecause Lisa Swain 
and her 
entire production staff 
had recommended me to go see her.ﬂ 
(Emphasis added.)  I find his testimony here to be an example of 
what is found throughout Walby™s testimony.  He frequently 
embellishes for his own advantage.  
It is not sufficient for him to 
say that Swain suggested he see Courtney about employment; he 
has to insist that it was the unanimous opinion of her entire staff. 
Similarly, when being asked about his conversation with Court-
ney, he gave the following answer
 (which was unresponsive to 
the question but which continues to make the point):  ﬁShe said 

that she had high praise for me about my abilities from Lisa 
Swain and 
the entire production staff 
and she was going over to 
recommend me, personally recommend me to Tom Tancharoen.ﬂ 

(Emphasis added.)  Here he wishes to leave the impression that 
the staff was large and that it unanimously believed his 1-day 
laboring job had been done so well that Courtney would recom-
mend him to Tancharoen in the transportation department.  
Rather than helping his cause, such testimony only triggers skep-
ticism.  Walby™s approach to factual presentation suggests that 
objectivity is not available from him. 
In any event, on October 28 Wa
lby met with Courtney.  As he 
understood it, Swain had previously paved the way for him.  
Swain, of course, knew he was a member of Teamsters Local 2 
and the IATSE.  Given Walby™s openness about that fact, it is 
entirely probable that Swain had passed that information on to 
Courtney.  Apparently wanting to hear it for herself, according to 
Walby, she asked him if he was a member of any union.  From 
that question, Walby concluded that Courtney did not know of 
his union memberships prior to the interview.  He answered, 
again reciting both union memberships.  Courtney also reviewed 
his resumé.  He says she also asked if he was on ﬁany of the local 
lists.ﬂ  He replied that he had 
received inconsistent information 
about Local 104™s list and that he was on the IATSE studio me-
chanics list. 
As a result of that interview she offered Walby a job as a pro-
duction assistant.  That job would have included driving the 
movie™s star, George Clooney, whenever he was on the set as 
well as performing other duties for Clooney.  Walby thought it 
over.  He became concerned about two things.  First, because 
Clooney was not on the set full time, he considered it to be only a 
part-time job.  Second, he wanted to drive as a teamster and this 
job was not within the Teamsters™ 
jurisdiction.  He told Courtney 
that he would take the job as an assistant but would not drive 
unless it was as a Ttamster.  He says she told him that she would 
take the matter up with Tancharoen who had just come to the site 
that day.  He says she left the room for awhile and upon her re-
turn advised that such an arrangement could not be made.   
Tancharoen seems to confirm that she asked him something of 
that nature, but he declined due to line item budget considera-
tions.  Tancharoen characterized the job described to him as the 
personal assistant to Mr. Clooney, a job which his transportation 
budget did not cover.  Either way, Tancharoen had no job open-
ings at that time.  He says Courtney simply asked if he could use 
Walby, and he replied he could not.  (ﬁI don™t know.  I don™t 
 T. K. PRODUCTIONS 115know, he™s on the list but I don™t have anything to offer him right 
now.ﬂ) Walby did not accept the job.  The reasons he gave were the 
same concerns he expressed earlier; it was parttime and it was 
nonunion.   
Walby did not actually meet Tancharoen until a day or two 
later.  He, Steagall and Tancharoen even differ on the number of 
their meetings.  Walby says he 
had discussions with Tancharoen 
on Friday, October 30, and Satu
rday, October 31, and Wednes-
day, November 4.  Tancharoen agrees they spoke on October 30, 
but says they didn™t talk again until November 4, a date they both 
agree upon.  Walby and Tancharoen also have differing recollec-
tions about their encounter.  Walby testified about their first talk 
on October 30: 
 Q. (BY MR. GIANNOPOULOS): 
  Did Mr. Tancharoen introduce himself to you? 
A No, Brian Steagall introduced me to Mr. Tancharoen.   
Q And what did you say to Mr. Tancharoen? 
A Well, I introduced myself and he said that, ﬁMary has 
raved to me about youﬂ.  And I said, ﬁSir, would you be 
needing some drivers on the showﬂ? 
Q. And did he reply to you? 
A. Yes. 
Q. Yes, he did reply? 
 What was his response? 
A.I said would you be able toŠI saidŠmore specifi-
cally, I said to him, would you be able to use me on the 

showﬂ, and he said, ﬁYes.ﬂ 
Q. Okay, did heŠdid you ask him when? 
A. Yes, and the next thing th
at I said was, ﬁWhen would 
you be able to use meﬂ, and he said, ﬁNext week,ﬂ which 

was the week of November 1st through the 7th. 
Q. Did you say anything else to him? 
A. Yes, I said I was ha
ving major problems getting on 
the Arizona movie list and he said that he would talk to Bob 

Shetler on my behalf. 
Q. How did you leave your conversation with Mr. 
Tancharoen that day, Mr. Walby? 
A. That I would follow up with him on Tuesday, No-
vember 3rd. 
 Walby™s testimony on direct raises some questions.  Why 
would Tancharoen say Courtney had ﬁravedﬂ about Walby?  She 

had offered him a job, but he had turned it down.  For 
Tancharoen to quote Courtney as having described Walby in 
such terms seems beyond likelihood.  Second, why would 
Tancharoen offer to help Walby get on Local 104™s list, i.e., ﬁtalk 
to Bob Shetlerﬂ on his behalf?  He didn™t know Walby or his 
work and he was relying on Local 104™s superior knowledge 
about those on the list to assist him with his hiring. 
On redirect, Walby added: 
 Q. (By Mr. GIANNOPOULOS) When did you believe 
you were offered a job in the transportation department? 
A. When I first talked to Mr. Tancharoen Friday after-
noon, October 30th. 
 This latter testimony raises the question: If Tancharoen had of-
fered him a job on October 30, 
why would Tancharoen simulta-
neously offer to help him with Local 104?  It would have been 
entirely unnecessary.  And, although Walby™s description of what 
transpired on October 30 did not include it, when he began testi-
fying about what occurred the following day, October 31, he said 
the purpose of that conversation was to follow up on 
Tancharoen™s offer of El Centro, California work to inquire when 
it might begin: 
 (WITNESS WALBY)  I asked Mr. Tancharoen if he 
knew when he wanted to send me to California, when I 
might be going to California because I wanted to take my 
RV there to California and th
en I would live in that RV. 
JUDGE KENNEDY:  Just what he said, what you said, 
not the reasons behind it. 
THE WITNESS:  Okay.  So he said, gave a probable 
date or a maybe date of November 11th. 
. Walby never actually described what work Tancharoen™s ﬁof-
ferﬂ in California would entail.  He also says that it was during 
the October 31 conversation with Tancharoen that he mentioned 
moving his RV to El Centro.  (Both Tancharoen and Steagall say 
the conversation regarding moving the motorhome occurred on 
November 4.) 
Tancharoen testified regardin
g their October 30 discussion: 
 (WITNESS TANCHAROEN): . . . We arrived to the of-
fice and I believe Mr. Walby, he™s walked over to me and 
introduced himself.  He said
 he wasŠwanted to introduce 
himself face to face because we never seen each other be-
fore [ . . . ] prior to conversation on the phone.  
And he saidŠhe asked me if would I going to be need-
ing him any time soon.  I believe I said, ﬁAs of right now, I 
don™t believe I have anything yet but just keep checking 
with meﬂ. And I think I asked, ﬁAre you on the listﬂ, and he 
said he wasn™t sure because he was tried to call the right 
person at the union and keep missing the person. 
Q. (BY MR. DRAPKIN) Did he tell you that he thought 
he was getting on the list or something to that effect? 
A. He said he was trying to get on the list. 
Q. Okay.  And do you recall anything else about your 
first conversation with him? 
A. No, I was quite busy.  The conversation last, two, 
three, four, five minutes, I™m 
not sure.  We just brieflyŠI 
just wantedŠthere was a lot of people in the parking lot and 
just needed to get back in the office, do other business and 
that was the length of our conversation. 
Q. Do you have any recollectionŠdo you have a recol-
lection of a subsequent meeting with him; is that correct? 
[. . . ] A second and last meeting with him, you testified that 
you met with him twice. 
A. Yeah, that™s prior to for 
me leaving for El Centro, in 
early November. 
Q. Okay, if I told you that he stated that he had a meet-
ing with you and Brian Steagall on November 4th, would 
thatŠdo you have any reason to dispute that date? 
A. No, no. 
Q. Is the meeting you have in mind the meeting in 
which Mr. Steagall was present? 
A. Yes. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 116Q. And now, without asking you about the second meet-
ing, did you have any communications from Mr. Walby be-
tween the first meeting and the second meeting? 
A. I can™t recall. Q. Is it possible? 
A. Could possible, but I can™t recall. 
Q. Did you ever offer him a job between the first meet-
ing and the second meeting? 
A. No, sir. 
Q. Did you ever suggest that you had a job for him be-
tween the first meeting and the second meeting? 
A. No. 
 Walby testified, above (a) that he had been offered a job on 
October 30 and (b) he and Tancharoen had left it for him to check 
back on November 3.  Yet he we
nt on to describe an October 31 
encounter, one which Tancharoen did not recall, but whose tes-
timony impressed me as denying it ever took place.  Walby, as 
noted above, says he spoke to Tancharoen that day to inquire 
about a start date, learning that it might be November 11 in El 
Centro.   Walby says as he left he gave Tancharoen his business card, 
on which was written his Arizona 
pager number.  Tancharoen 
pinned the business card on an office bulletin board.  
(Tancharoen testified that did not occur until November 4.)  
Walby says he did not tell Tancharoen that he™d learned the night 
before that he™d been placed on Local 104™s driver-wrangler list, 
even though that had been a subject of their discussion the day 
before.  (In his affidavit, he says he did mention that fact to 
Tancharoen.)  In addition, he says he spoke to Courtney to tell 
her he™d been hired. 
He says, upon learning of that proposed start date he left Casa 
Grande for Phoenix to get his motorhome overhauled in prepara-
tion for the trip to El Centro (about 235 miles west of Casa 
Grande) and to undergo some chiropractic/acupuncture treatment 
for a sore back 2 days later, both in preparation for the upcoming 
job.   The General Counsel sees these preparations as inferential 
support for Walby™s credibility.  Why, they ask, would Walby 
have done those things if he hadn™t been offered a job?  Another, 
and more reasonable, answer to
 that question easily presents 
itself.  If Walby was suffering from back pain, it seems likely that 
he would seek immediate treatment whether or not he had a job 
in the offing.  In fact, if he was looking at a November 11 start 
date as he says, and the acupuncture
 was to relieve the pain so he 
could start work pain free, he wouldn™t have needed chiropractic 
attention until closer to that date.  Instead he sought it almost 
immediately after October 31.  That suggests his pain was suffi-
ciently unbearable as to require immediate attention, job or no 
job.  Similarly, if his RV wa
s having mechanical problems, re-
quiring an ﬁoverhaulﬂ as Walby 
said, it too would require near-
immediate attention.  After all,
 he was over 1000 miles away 
from his Wyoming home and needed to assure himself of the 
vehicle™s reliability for the trip back.  Depending on the problem, 
it might even have needed attention for the Phoenix-Casa Grande 
commute he was making.  Accord
ingly, I reject the General 
Counsel™s argument that these preparations support Walby™s 
claim that Tancharoen offered him a job in El Centro.  Those 
were problems which needed attention no matter what. 
During his stay in Phoenix, Walby spoke with Shetler who 
confirmed the pager message of October 30 that he had been 
placed on Local 104™s driver-wrangler list.  The written version 
of the modified list was not created until November 6 and did not 
find its way to Respondent until shortly after that.   
Walby says he returned to the Casa Grande office on the eve-
ning of November 3.  According to Steagall, he and Walby spoke 
that day about problems Walby was having getting on Local 
104™s list.  Walby knew the Union had told him he was on the 
list, per the pager message and Sh
etler™s confirmation.  Still, he 
remained concerned because no c
opy of that list had actually 

been sent to Respondent.  Steagall testified: 
 Q. BY MR. DRAPKIN:  Was there any discussion in 
that meeting about the significance of the list? 
A. Very briefly, I mean, the significance that it didn™t 
matter to me if he was on the list or not.  I meanŠ 
Q. Did you explain why you didn™t think it was impor-
tant to you whether he was on the list or not? 
A. My belief was because it was a right to work state, 
you didn™t have to be on the list and that™s the way I always 
approached it. 
Q. And you discussed that w
ith him in that meeting? 
A. Yeah, I think so. 
Q. Okay.  Do you recall making comments to him about 
Arizona being a right to work state? 
A. Yes, I did. 
 Steagall says Walby then explained that he had been paying 
hiring hall fees to Local 104 implying they should have put him 
on the list.17 Walby at first denied that Steagall had ever spoken to him 
about Arizona™s status as a right-to-work State.  (ﬁOh, absolutely 
and unequivocally no.  I don™t believe him ever talking to me 
about a right to work state.ﬂ  ﬁ[Steagall] never made a comment 
as far as I know about Arizona being a right to work state.ﬂ)  
When confronted with his affidavit he made a concession, but 
with a date limitation (ﬁOh, abso
lutely, I neverŠabsolutely and 
unequivocally never heard aboutŠhe never talked to me previ-

ous of November 4th about a right to work state, about union 
dues, about this card, absolutely and unequivocally.ﬂ)  In fact he 
seems to deny that he had any discussion whatsoever with Stea-
gall on November 3.   
Walby knew that in a right-to-work State an employee did not 
need to be a union member to be hired or to work under a union 
contract.  He came from Wyoming where the same concepts 
apply.  Nonetheless, he believed it was important to stay on the 
right side of the Union by either transferring his membership or 
lodging his card with the Local (ﬁdobying inﬂ or paying whatever 
fees they sought).  He became somewhat obsessed with the fact 
that he had paid money to Local 104 (explained to me as a hiring 
                                                          
 17 Steagall: ﬁI know that [Walby] kept telling me he wasŠhe did 
everything he had to do to be on the 
list, that he had paid his money and 
he should be on there and I know he
 was telling me that he was talking 
with them quite a bit in regard to 
how come I didn™t have a list with his 
name on it.ﬂ 
 T. K. PRODUCTIONS 117hall fee)18 and seemed to be getting nothing for it.  He seems to 
have talked about it to anyone who would listen. 
In any event, between 6:30 and 7:30 a.m. the next day, No-
vember 4, Walby was again at Tanc
haroen™s Casa Grande office.  
There he spoke with both Steagall and Tancharoen.  The versions 
of what was said are at wide variance.   
Walby describes how it began:  ﬁ[I]t was early in the morning 
and I didn™t want to bother him.  I stood at the doorway and Mr. 
Tancharoen looked up, nodded at me, smiled and said, ‚We™re 
getting close.™ﬂ  Tancharoen denies using the phrase in such a 
context, but Walby took it to m
ean Tancharoen was referencing 
the job he says he believed he ha
d been offered.  Walby™s further 
direct testimony: 
 Q. (BY MR. GIANNOPOULOS) Did anything happen 
after Mr. Tancharoen made those comments? 
A. Yes, they talked about not beingŠstill not being on 
the union list. 
Q. Who is ﬁtheyﬂ? 
A. I™m a little bitŠI just have to take a deep breath here.  
Okay, go ahead with your question. 
Q. I™m sorry, you said ﬁthey talked about not being on 
the union listﬂ.  Who is ﬁthey?ﬂ 
A. He saidŠthis was Nove
mber 4th and he saidŠhe 
looked up to Brian Steagall as I was standing in the doorway 
and there was a planter between the two desks and he started 
discussing with Brian Steagall on when I would be brought 
on.  And they agreed that it would be November 7th.    
Q. And did theyŠwere they speaking to you? 
A. They were speakingŠ 
Q. I™m a little confused, Mr. Walby.  Who is speaking to 
you? 
A. Mr. Tancharoen. 
Q. Is speaking to you or to Mr. Steagall? 
A. Yes, to Mr. Steagall at first and then he agreed with 
Mr. Steagall and told me that I would be brought on the 
show on November 7th, Saturday, November 7th. 
Q. Did Mr. Tancharoen orŒdid Mr. Tancharoen tell you 
what your duties were to be? 
A Yes.  He told me that I would be taking a five ton 
truck loaded with office equipment and so forth, from the 
production office to the headquarters in El Centro, Califor-
nia. Q. And whoŠwho told you that, I™m sorry? 
A. Mr. Tancharoen. 
Q. Did you say anything in response to that? 
A. Yeah, I said, ﬁI™m still having trouble getting on the 
union listﬂ, and he volunteered for the second time to talk to 
Bob Shetler from which Steagall then came into theŠthen 
made a statement that, ﬁAll you really need toﬂŠI™m start-
ing to stutter a little bit here.  All you needed to work on a 
movie in Arizona, on a union show in Arizona was a copy 
of your union dues and he went toŠhe pulled out of his 
wallet a little receipt similar to this one that was brown and 
white and said, ﬁThis is all you needed to have to work on a 
union show in Arizona wasﬂŠ 
                                                          
 18 Hiring hall fees for nonmembers are generally lawful. 
J. J. 
Haggerty, Inc.
, 153 NLRB 1375 (1965). 
Q. Did you reply to that comment? 
A. I did. Q. What did you say? 
A. I said, ﬁI have one of these in my RV.  I™ve been paid 
since October 1st, I paid up three months in advance andŠﬂ 
Q. Did you tell him to who you had paid this money? 
A. Yeah, I had paidŠI had paid it to the union and they 
were hiring hall dues as I understood them to be. 
JUDGE KENNEDY:  Well, let meŠto the union you 
mean to Local 104? 
THE WITNESS:  Yes, sir. 
Q. BY MR. GIANNOPOULOS:  And did Mr.Šdid ei-
ther of them react to your comment or did they say anything 
in response to your comment? 
A. Yes.  I continued with 
Steagall and I said, ﬁAs you 
know these are hiring hall dues, since I am down here on 
withdrawn from Local 2,
 Butte, Montana.ﬂ  And 
Tancharoen got very apprehensive and he flinched and he 
looked up at me and said, ﬁYou mean you are not a member 
of Local 104ﬂ. Q. And did you reply to his comment, Mr. Walby? 
A. I did.  I went back and re-explained what I had just 
explained to Mr. Steagall, I had just gone over with Mr. 

Steagall, that I was a teamster from Local 2, Butte, Montana 
on the Arizona movie list and I had paid my hiring hall dues 
and the first day of the show I 
would either transfer in or 
dobie in. Q. Did they say anything in response to your comments? 
A. Yeah, yeah.  Mr. Tancharoen, like I say, he got very 
apprehensive and he said to me, ﬁYou mean you™re not on 
the 104Šyou™re not part of the 104 local.ﬂ  And I said, ﬁNo, 
I™m not.ﬂ 
 On cross, Walby repeated the phrase several times: 
ﬁ[Tancharoen] was flinching and hedging and very unsettled 
when I told him I was not 104.  I believe I™d lost the job because I 
was not in the 104, absolutely.ﬂ  ﬁI saw the way Mr. Tancharoen 
acted as a man and say (sic) [saw] him flinch, be very unsettled, 
and I talked to him about calling the international with all the 
problems I had down here and he 
was unsettled very more, just 
instincts.  We have a third sense or a sixth sense, sir, and my 

sixth sense was activated.ﬂ  ﬁI th
ink I word (sic) [wrote] probably 
in both text[s] that he flinched, in other words, like panic in his 

eyes and I caught that.  That™s what I felt.ﬂ 
On further cross Walby added: 
 Q. (BY MR. DRAPKIN) As of November 4th, you 
thought you were on the list and the only question is 
whether or not these guys [Tancharoen and Steagall] had the 
list, correct? 
A. Well, no, Steagall told me, he said, ﬁWe need that 
list.ﬂ Q. When did he tell you that? 
A. During the meeting of November 4th. 
Q. You™re saying during the meeting of November 4th 
Steagall said, ﬁWe need the list?ﬂ 
A. ﬁWe need the list.ﬂ  
It™s in there, look. 
Q. Did you tell him at that point, ﬁJust call Shetler and 
he™ll confirm it?ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 118A. No, he told me to tell Shetler, which was crazy, out 
of line.  I™m just a humble la
borer and I™m going to tell the 
BA to send a list to these pe
ople in California who I hardly 
know?  Totally out of line.  I just acknowledged, nodded my 
head. Q. You™re saying that in the meeting on November 6th 
(sic) [November 4th] Steagall said, ﬁWe need the list.ﬂ 
A. ﬁWe need the list,ﬂ he still 
hadn™t had an updated list. 
 Steagall testified that prior to the November 4 discussion, most 
of his conversations with Walby did center around Local 104™s 
movie list.  Although Steagall was using the list to hire employ-
ees, he said that he knew he wasn™t obligated to do so.  He also 

says he knew he possessed a list wh
ich might be out of date.  On 
direct he said:  Q. BY MR. DRAPKIN:  So was there some discussion 
[with Walby] that you didn™t have a physical document that 
had his name on it. 
A. Exactly right, I did not have one, yes. 
Q. Okay, but did you indicate to him that that was rele-
vant to you or irrelevant to you? 
A. Yeah, I did.  I mean, ifŠI mean, I certainly could 
have picked up the phone and made the call to find out but it 

did notŠat that point it didn™t matter. 
Q. Why? 
A. Because I believed you didn™t have to be on the list to 
be hired on the show. 
Q. And did you have any interest at that point in time in 
hiring him? 
A. No, I didn™t. 
 Thus, even before the November 4 meeting, the witnesses are 
in opposition.  Walby claims a job had been offered to him on 

October 30.  Steagall says he ha
d no interest in hiring him.  
Walby says that during the November 4 meeting (and afterward) 
Steagall told him they needed the list before he could be brought 
aboard.  Steagall says that the list didn™t matter to him as it was 
not a bar to the hiring process, but even if it did, he knew the list 
in his possession was a month old and he could check on any 
updates simply by calling Local 104 to learn about them.   
With respect to the November 4 meeting itself, both Steagall 
and Tancharoen deny that Tancharoen ever told Walby that ﬁwe 
are closeﬂ with respect to hiring him. Nor does Steagall recall 
Tancharoen flinching when he learned (not for the first time) that 
Walby wasn™t connected to Local 104.
19   Both Steagall and Tancharoen agree with Walby that jobs 
were discussed with Walby during that three-way meeting.  One 
was a possible drop load which involved driving an equipment 
truck from Casa Grande to El Centro.  The problem with that job 
was that Walby would not have transportation back to Casa 
Grande.  Walby proposed taking his motorhome to El Centro, 
leaving it, and finding his own back to pick up the drop-load.  
Tancharoen discouraged that because there was no other job 
                                                          
                                                           
19 Walby also described recounti
ng for Tancharoen some conversa-
tions he had had with a Hollywood 
teamster and some
 International 
Teamsters officials.  Neither Steaga
ll nor Tancharoen remembered that 
as having occurred either. 
awaiting Walby in El Centro and he didn™t like the idea of going 

back and forth in the manner suggested.
20  Tancharoen™s recollection is slight
ly different as well.  His tes-
timony about the meeting: 
 Q. (BY MR. DRAPKIN):  About what time of the day 
did that meeting occur? 
A. It™s early in the morning.  I believe Brian Steagall al-
ready at the office.  He™s inside the transportation office.  I 
drove into the parking lot and Mr. Walby was by the door to 
come into the transportation office.  I say hello to him and 
he say hello to me back and he was asking if there was go-
ing to be anything for him yet and I said, ﬁAs of right now I 
believe I don™t have anythingﬂ.  And then I walked into the 
transportation office and he followed me and stood by the 
door of the transportation office. 
And he saidŠand I think, I be
lieve I said we might have 
some construction going on in El Centro, but I don™t know 
the exact date it™s going to happen.  It maybe and maybe 
not, it depended on the director decision because the particu-
lar set they were trying to build in El Centro, the producer 
wanted the director to make a change and have itŠbring it 
to Arizona. Q. Okay, so you told Mr. Walby that there might be 
some construction work coming up in the future but it was 
uncertain. A. Uncertain. 
Q. What did he say? 
A. He said, wellŠhe said, ﬁI have a trailerﬂ, a camping 
trailer that he™s staying in.  He said, ﬁI can start moving that 
to El Centroﬂ and waiting for 
me there or waiting for some-
thing to happen.  I said, ﬁWell, don™t do anything yet.  I 
don™t want you to go through all the expense to take your 
trailer there, rent the space to park it, because it may happen, 
it may not happen.ﬂ 
 They also discussed the drop load job.  Tancharoen said: 
 A. I believe I mentioned that we were going to have a 
truck going to El Centro with the production office equip-
ment, furniture and fax machine and few odds and ends that 
need to be set up in the production office in El Centro. 
Q. And what did you say to him? 
A. I believe I says, it would probably be a day just to do 
the drop load, a day or two at the most. 
Q. Okay.  Did you offer him that job? 
A. I said, ﬁIf you™re interested, it might be that but you 
have to do a drop load and get transportation back to Ari-
zona.ﬂ Q. That™s what you told him. 
A. That™s what I did tell him. 
 20 Steagall: ﬁTommy and I and Sean, I think, discussed there might 
be a drop load of office stuff out to El Centro but that wasn™t, you 
know, it wasn™t a for sure job but it
 could happen.  
We discussedŠI 
think Sean at that point wanted to move hisŠwhen he heard that from 
Tommy he was going to take his moto
r homeŠhis RV out to El Centro 
and park it there and I think I remember Tommy Tancharoen discour-
aging that because he wasn™t for sure if in fact he was going to be hired 

on the show.ﬂ 
 T. K. PRODUCTIONS 119Q. But at that time you said it wasŠdid you tell him you 
were offering him that or that that was a possibility? 
A. It was a possibility.  It wasn™t a majorŠI mean, like 
an offer. Q. And how did he respond to that? 
A. He said that was fine. 
 Tancharoen says it was at that point that Walby handed him 
his business card with his pager number on it, saying he was on 
Local 104™s list now.  He denies anything else occurred in the 
meeting.  Tancharoen denies there was any discussion of 
Walby™s lack of membership in Local 104: 
 Q. (By Mr. DRAPKIN): Mr. Walby testified that you 
reacted in surprise at some point when you said something 
to the effect, ﬁYou mean you™re not a member of Local 
104.ﬂ  Do you recall that discussion? 
A. I don™t recall that discussion. 
Q. Do you believe that discussion did or didn™t take 
place? 
A. I don™t believe it took place.  I mean if it took place 
why would I be surprised because he introduced himself at 
the first time when he make that telephone to me that he was 
a Teamster from Jackson Hole, Wyoming.   
Q. So as of the time of the meeting of November 4th, 
did you have any understanding in your mind as to whether 
Mr. Walby was or wasn™t a member of Local 104? 
A. Could you repeat that question again? 
Q. As of the meeting of November 4th, the meeting 
we™re talking about, did you have an understanding that Mr. 

Walby was or wasn™t a member of Local 104? 
A. Well, when he handed me his business card and told 
me that he™s on the list 
of 104, I mean, that™sŠ 
Q. But in terms of being a member in terms of, you 
know, who his card was with, did you have any understand-
ing as to whether he was or wasn™t a member of Local 104? 
A. I don™tŠI don™t think I really care whether he™s on[e] 
or not. Basically when (sic) [what] he told me [is] he™s on 
the list and that was basically was my understanding. 
 Tancharoen also denies there was any discussion about Ari-
zona being a right-to-work State or union dues or anything of that 

nature.   Walby says the meeting concluded when he ﬁagreedﬂ to follow 
up on November 6.  He said he would do that even though, ac-
cording to his testimony on redirect, he believed he had already 
lost the job.  He believed it was 
lost even though he knew he was 
on Local 104™s hiring list and Steagall had told him to tell Shetler 
that Respondent needed an updated list.   
This testimony is strange.  Firs
t, there is the question of who 
Walby was agreeing with when he says he ﬁagreedﬂ to return on 
November 6.  He believed, he says, that he had already lost the 
job.  If someone told him to check back on November 6, why 
would he believe the job had been lost?  Moreover, who actually 
told him to return that day?  Neither Tancharoen nor Steagall say 
that they did so.  Was Walby ﬁagreeingﬂ only with himself?  
And, if one of those two did tell him to check back, why were 
they doing that?  To present a copy of the list with his name on 
it?  If the drop load was to take place on November 7, the date 
Walby testified was given him 
on November 4, why would he 
have to check back on November 6?  They knew how to get him 

by pager if the pickup™ time of day was an issue. Did they sug-
gest to him on November 4 that things were still unsettled and for 
that reason he ﬁagreedﬂ that he would check back on November 
6?  It seems likely to me that he returned on November 6 because 
he knew the offer remained uncertain.  If that is true, what can be 
made of Walby™s testimony about the purported offer of October 
30?  Can it be trusted?  I do not think so. 
The November 6 meeting occurred between 6:30 and 7:30 
a.m.  According to Walby, the on
ly person in the Casa Grande 
office was Steagall.  Walby says he asked Steagall if things were 

ready to go the next day.  He says Steagall told him he had some 
bad news, his hiring situation ha
d changed.  Walby™s testimony: 
ﬁHe [Steagall] said that he 
had had a long chat with Tommy 
Tancharoen after me being there at the office on November 4th 
and that he thought that hiring me would cause disharmony on 
the set and so forth and he helped persuade Tommy Tancharoen 
not to hire me for the show.ﬂ  On cross-examination, Walby 
added that Steagall said the disharmony would be caused because 
he wasn™t a member of Local 104.   
Then, according to Walby, Steagall shifted gears: ﬁ[W]hat he 
[Steagall] told me was that they didn™t think they™d need as many 
drivers as they first thought.  Then he made the statement that, 
then again, they may need a lot 
of drivers because the production 
and preproduction had been quite chaotic and if this chaos was 
going to continue, perhaps it would be a runaway and they would 
need lots of drivers.ﬂ 
About then, Steagall™s telephone rang and stopped their con-
versation.  The caller was Tancha
roen and, according to Walby, 
he walked outside to allow them privacy.  A few minutes later 

Steagall joined him on the lot and told him that Tancharoen had 
instructed him to tell Walby that if he could find another job on 
the show to take it. 
Walby responded that he had other options and intended to file 
unfair labor practices with the NLRB.  (He had visited the 
Board™s Regional Office in Phoenix the day before and had 
learned about his rights.)  He says 
Steagall told him that he didn™t 
blame Walby if he filed charges, that there had been many prob-
lems with the unions in Arizona
.  Later that afternoon, Walby 
filed against both Respondent and Local 104.  As noted previ-
ously, the charge against Local 104 was dismissed by the Re-
gional Director. 
Steagall recalls the November 6 meeting somewhat differently.  
He was on the phone to Tancharoen at the time Walby entered 
the office.  He says: ﬁSean came to the office and it just so hap-
pened Tommy Tancharoen was on the phone and Sean was again 
wondering why his name wasn™t on the list and I asked Tommy, I 
said, ﬁLook, if we™re goingŠis 
there going to be any work for 
Sean on this show.ﬂ  And at that point Tommy told me it didn™t 

look like it.ﬂ  As a result he told Walby that they weren™t going to 
be hiring him.  A short time 
later they met outside and spoke 
again.  He says they spoke of pr
oblems that movies had had with 
the local union(s), specifically a local union in Kansas.
21  At that 
                                                          
 21 Steagall: ﬁWe had a discussion about different problems that the 
local had.  I think I told him about 
a show I did out in Kansas or some-
where that you know, we™d had problems with, you know, people com-
ing in from other locals and certain
ly not pertaining to this show.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 120point Walby said he had another 
card to play and was going to 
play it. Steagall specifically denies saying anything to Walby during 
that meeting regarding Walby™s presence on the job as being 
likely to cause disharmony.   
Tancharoen™s testimony seems to match Steagall™s insofar as 
the telephone conversation is concerned.  He had gone to El 
Centro and was calling Steagall about
 something.  He says:  ﬁWe 
were discussing severa
l other matters and [Steagall] saidŠhe had 
mentioned that Mr. Walby is here again looking for employment 
and I believe that I told him thatŠto tell him that we don™t have 
anything right now and just if he have an offer with another pro-
duction, just go ahead and take it.ﬂ 
The drop load was eventually carried out by one of the drivers 
already on staff.  No new hires were made until November 9, 3 
days after Steagall had advised Walby that he should look for 
work elsewhere.  That individual was Randy Edwards.  He was 
hired to replace his brother Danny who suddenly transferred to 
the special effects department. 
 Randy Edwards was known by 
both Tancharoen and Whelpley from previous employment.  On 

that same day, Respondent hire
d Chuck Henson.  He had rented 
his water truck to Respondent ea
rlier, and also owned a trailer that had been hauling live greenery for the outdoor sets.  Because 
of that connection Tancharoen offered him  a direct hire job.  
After that, on November 13, Re
spondent hired Doug Shetlar (no 
relation to Business Agent Shetler; names are spelled differently) 

to pick up some juvenile extras and their parents at the Phoenix 
airport and transport them to El Centro. This was a decision made 
by Tancharoen from El Centro.
22  Then, on November 16, 
Tancharoen, because Steagall knew him, hired John Schramm, an 
El Centro resident to perform some construction driving there.  
Three days later, Steagall recommended John Schramm™s brother 
Ron.  Steagall could not recall what type of driving Ron 
Schramm did.  All were on Local 104™s movie list.  No further 
hires were made until mid-December. 
Steagall says that Walby was not considered for any of these 
hires.  The obvious reason is that he had been told to look else-
where on November 6.  In addition, around about November 10, 
the production had moved to El Centro and Walby was nowhere 
around.  In fact, he had taken back his business card with the 
pager number.  Respondent could not have reached him if it had 
wanted to. 
III. ANALYSIS  
The General Counsel has several hurdles to clear in order to 
sustain his multifaceted complaint.  The first is whether Walby 
was ever offered employment on the film.  Connected to that 
question is, if he had been offered a job, whether it had been 
withdrawn.  Finally there is th
e question of whether it was with-
drawn for reasons prohibited by the Act. 
                                                          
 22 The Shetlar hire appears to have been somewhat of an emergency.  
The producer did not notify Tancharoen of the need until very late.  
Shetlar was hired on very short notice 
at 5 p.m. that day by telephone.  
He had to find a passenger van, re
nt it and meet the plane with the 
juveniles and their parents.  Tanc
haroen says he believes he accepted 
him based on the recommendation of Lisa
 Swain.  If so, that is the only 
hire based on a recommendation from
 someone outside the transporta-
tion department. 
I have carefully studied the conten
tions made in bo
th briefs.  I 
find, after doing so, that both counsel are guilty to some extent of 

conflating the issues, particularly as it concerns Local 104 and its 
movie list.  That entity is not a respondent and to some extent the 
General Counsel may reasonably be accused of seeking to estab-
lish facts in this case which might be used against that labor or-
ganization through the use of offensive collateral estoppel princi-
ples.  The General Counsel may not actually be doing so, but I 
must mention this issue so that readers of the record are not con-
fused by some of the contentions.  It is certainly a reasonable 
concern, for part of the factual matrix which the General Counsel 
seeks to use is one in which Local 104 has supposedly created an 
atmosphere in which film producers feel obligated to hire only 
Local 104 members.  Or, perhaps, even bigger than that, an at-
mosphere created by entertainment unions generally, one which 
obligates film makers to hire only entertainment union members, 
or their non-Hollywood stand-ins, such as Local 104 or other 
IATSE locals.   
The problem with that argument, found throughout the Gen-
eral Counsel™s brief, is that it assumes, without proof, that Local 
104 (or in consolidated Cases 28ŒCAŒ15649, 28ŒCBŒ5077, and 
28ŒCBŒ5112, the Arizona IATSE Locals) has that kind of power.  
The assumption manifests itself in the brief by the assertion that 
Respondent is under some sort of compulsion to hire only Local 
104 members, because it deems itself either obligated to do so by 
contract or by industry practice.
  Moreover, the General Counsel 
even sets forth a second assump
tion throughout its brief, that 
Respondent offered Walby a job on October 30.  
Neither of those assumptions is really supported in the record.  
As will become clear, based not only on credibility finding, but 
also on business practice probabilities, I find that the evidence 
fails to support that Walby was ever offered a job by the ﬁThree 
Kingsﬂ transportation department, much less that it withdrew 
such an offer.  In addition, I find the General Counsel is off the 
mark with regard to having demonstrated that an atmosphere 
exists which obligates Respondent to prefer Local 104 members 

over any other Teamster member or over anyone else, for that 
matter. 
No offer of employment was extended 
Walby™s credibility is subject to severe doubt.  I have observed 
above that he is not to be trusted with respect to presenting facts 

in an objective manner.  But there is more.  There are places in 
the record where he seems to be more interested in the texts of 
his NLRB affidavit and his supplemental statement than he is in 
his oral presentation.  Those statements seem to have become his 
recollection, not his own memory.  His 17-page typewritten 
NLRB affidavit took several days to prepare.  Yet it did not sat-
isfy him.  He describes how th
e 18-page supplemental statement 
came to be prepared: ﬁIt was prepared after the affidavit in Du-
bois, Wyoming between the dates of the 1st of December to the 
14th of December in front of witnesses at the Absorka Western 
Designs business that™s located 
two miles east of the town of 
Dubois because they were friends of mine and they had a word 
processor which I don™t have.  So I hitchhiked over to Dubois and 
used their word processor to better articulate my position on this 
case, sir.ﬂ  Oddly, he did not promptly submit it to the Regional 
Office investigators, but held it 
until shortly before the hearing. 
 T. K. PRODUCTIONS 121I have quoted Walby here and extensively elsewhere.  The 
purpose of these quotations, aside from the literal answers to the 
posed questions, was to allow Walb
y™s nuances to become clear.  
In nearly all of the quotes, and in much of his testimony not 
quoted, an element of buttressing, exaggeration, or re-emphasis 
can be found.  Yet when it came to describing the words which 
Tancharoen used to offer him a job, Walby is either silent, vague 
or conclusory.  He never actually quotes Tancharoen using such 
words.  
Indeed, Walby is more than simply an exaggerator.  He is able 
to create detail, sometimes befogg
ing detail, to support his claim 
of mistreatment.  A principal example is his description of what 
Steagall supposedly said to him on November 6.  At one point he 
says Steagall said the decision had been made not to hire him 
because his presence might cause disharmony with the Local 104 
members who were on the set.  He
 adds that Steagall told him he 
had spoken to Tancharoen on the point and had convinced 

Tancharoen not to hire him.  Then, he asserts that Steagall at the 
same moment told him that maybe there was an office job which 
he might be able to perform, suggesting that Steagall really 
wanted to hire him, but that Steagall (who Walby says needed 
Tancharoen™s approval) quickly changed his mind about that as 
well.  Frankly, Steagall did not impress me as being so disorgan-
ized in his thought processes.  Walby, on the other hand, simply 
jumped into every nook and cranny he could think of. 
In contrast, both Tancharoen and Steagall made what appeared 
to me honest efforts to describe 
what happened as best they could 
remember.  Tancharoen™s candor was particularly impressive.  

He readily admitted that he believed he was obligated by contract 
to use Local 104™s hiring list and that is why he did so.
23  By the 
time he testified he had come to believe that it might be an ad-
mission against the interest of Respondent, but did so anyway.  
He even did it knowing that there was a possible risk to future 
hiring by Warner Bros. connected production companies.  (In 
fact, however, it turned out not to be an admission of any wrong-
doing because the General Counsel™s assessment of the list as 

being illegal is incorrect.) 
Walby™s evidence regarding the offer(s) of a job are mainly 
conclusions.   On October 30, for 
example, he says that after he 
introduced himself to Tancharoen, 
apparently in the parking lot, 

Tancharoen replied that Courtney had been ﬁravingﬂ about 
Walby.  I have already expressed my doubt about the validity of 
that remark, but whatever Tancharoen said, Walby says he im-
mediately asked if Tancharoen would be needing some drivers 
for the show.  Walby says he asked when, and then asked ﬁwhen 
would you be able to use me?ﬂ to which Tancharoen said ﬁnext 
                                                          
 23 Had this not been a distant location, but a Hollywood hire, 
Tancharoen would have been contract
ually obligated to use either the studio seniority roster or Local 399™s industry experience roster.  The 
latter roster is similar to, but not the same as a hiring hall.  A producer 
bound by that contract must hire from
 that roster, but it does not operate 
serially as in a traditional hiring hall.  See the ﬁBlack Book,ﬂ sec. VI, 
par. 62 (pp. 132Œ147).  In Los Ange
les Tancharoen no doubt hires from 
that roster on a regular basis when 
serving as a transportation coordina-
tor.  His mistaken belief is understa
ndable.  He believes such lists pro-
vide experienced, skilled and reliable 
employees.  On its face, the Los 

Angeles roster is not based on union
 membership.  Why would he think 
Local 104™s list was? 
week.ﬂ  This was followed up by
 a discussion about Walby™s 
attempts to be placed on Local 104™s list. 
Contrary to Walby™s belief, th
is conversation did not amount 
to a job offer.  It is merely an inquiry by Walby followed by 
Tancharoen™s answer, which while encouraging, was still indefi-
nite.  He did not tell Walby to fill out a job application form or 
fill out the tax or immigration fo
rms, nor did he discuss the na-
ture of the work.  Walby had asked about drivers, but there is a 

myriad of driving jobs on films and he does not say Tancharoen 
told him what type of driving he had in mind.  No reporting date, 
time, or place was mentioned.  In fact Tancharoen did not even 
have Walby™s resumé with him at that moment.  This entire con-
versation was entirely too informal and incomplete for an offer of 
employment to have been made. 
Walby seems to have recognized that, for even though he in-
sists that the offer was made, he nonetheless says he needed to 
follow it up on November 3.  Not wa
iting that long, he claims to 
have had another conversation with Tancharoen the next day, 
October 31.  Tancharoen denies it.
  In this next conversation, 
Walby describes the first conversation as involving a job offer in 

El Centro, something he left out of his earlier description of the 
October 30 conversation.  Moreover it meant that Walby would 
have to travel to El Centro for the work. 
Assuming, for the moment that 
Tancharoen on October 30 had 
mentioned El Centro to Walby, why was there no mention of the 
nature of the work under either of Walby™s versions?  ﬁDrivingﬂ 
is a vague concept in the circumstances.   
Once again, however, Walby™s te
stimony about what was said 
on October 31 falls short of an offer.  He says he went back to 
inquire when he might be going to California because he thought 
he would drive his motorhome over and wait for the job.  He 
concedes Tancharoen gave him a ﬁmaybeﬂ or ﬁprobableﬂ date, 
November 11.  The vagueness of such an answer only empha-
sizes the tentative nature of the transaction.  Even under Walby™s 
own words it is not yet an offer of employment.  It is only a 
statement of possibility. 
It should also be observed that neither of Tancharoen™s two as-
sistants, Steagall and Whelpley, 
was engaged in this matter.  
Whelpley was not present at all, while Walby says Steagall sim-
ply introduced him to Tancharoen.  He does not say that he heard 
Steagall actually recommend him to Tancharoen for hire.  He 
only says that Steagall told him he would do so.  Steagall, of 
course denies Walby™s testimony in its entirety, but even Walby™s 
claim that Steagall told him he would recommend him to 
Tancharoen is most unlikely.  There is no credible evidence that 
Walby ever had the backing of Steagall (or Whelpley), the two 
upon whom Tancharoen relied for the hire of everyone else. 
The evidence requires me to conclude that Walby™s testimony 
that Tancharoen offered him a jo
b on October 30 and 31 is only 
his own conclusion and that his conclusion is not supported by 

any evidence. The result is the same with respect to the November 4 offer.  
Again, relying only on Walby for the moment, he says he ap-
peared at the office early in the morning and presented himself in 
the transportation office doorway. 
 He claims Tancharoen looked 
up, saw him and said, ﬁWe™re getting close.ﬂ  He says 
Tancharoen then looked to Steagall  and the two had a discussion 
which Walby could not recount.  At the end of the discussion 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 122Walby says ﬁthey agreedﬂ that it would be November 7. Then he 
says they told him he would be driving a truck with office 
equipment to the El Centro location office.  Oddly, he does not 
say he asked the next question, ﬁwhat time do I report?ﬂ  Instead 
at that point, extrapolating so
mewhat from Walby™s somewhat 
fragmented testimony, a discussion began about the Local 104 

list.  Walby claims Steagall demanded it at one point in his testi-
mony.  At another Walby seems to
 say that he brought up the list 
himself. (In response to Tancharo
en telling him he was to take 
the truck to El Centro, he replied, unhelpful to his cause: ﬁI™m 
still having trouble getting on the union list.ﬂ)   
He says they then got into a discussion about the list and was 
told that he should speak to Local 104 to about it.  For the only 
time in his job hunt, the loquacious Walby fell silent.  He didn™t 
give the expected response: ﬁShetle
r says I™m on the list.  Let™s 
call him and confirm it.ﬂ  This failing occurs, he says, despite the 
fact that on two earlier occasions Tancharoen had offered to help 
him get on the list.   
This was the drop-load job.  It was a one-way drive to El 
Centro.  It meant that he would have no way to get back to Casa 
Grande.  He would have to arrange his own way back, for Re-
spondent was not going to provide return transportation to him.  
He insists, however, that this
 problem was not discussed with 
him on that day. (He says had been discussed earlier.)  I find it 

hard to believe that his way back
 would not have come up during 
the November 4 conversation, if only to confirm that he had 
made appropriate arrangements. 
Frankly, I have great trouble accepting Walby™s testimony 
here.  I don™t reject it totally,
 because Tancharoen gives some 
testimony which is partially consistent.
24  In fact, the closest thing 
to an offer of employment wa
s described by Tancharoen, not 
Walby.  Yet, taken as a whole, I am not confident any actual 
offer of employment was made.  If Walby™s testimony leaves the 
matter in a state of uncertainty, Tancharoen™s makes that doubt-
fulness certain.  No job offer can be found here. 
Finally, On November 6, Walby says Steagall told him that his 
hiring situation had changed, they weren™t going to hire him after 

all, giving two reasons.  The first was that they believed Walby™s 
presence, since he was not a member of Local 104, would cause 
ﬁdisharmony on the set.ﬂ  The second was because they had de-
termined that they didn™t need any more drivers, and the drop 
load could be handled by existing staff. 
The ﬁdisharmonyﬂ remark, if cr
edited, would constitute an il-
legal preference.  However, it presents itself in a way which does 
not allow for it to be credited.  The job which Walby was sup-
posedly going to perform was a one-time drop load.  He was 
going to pick it up in the office area in Casa Grande and deliver it 
to the office area in El Centro.  One day™s work at most.  So far 
as has been shown, he was to be the only driver.  In that context, 
with whom would he be interactin
g?  With whom would he have 
the opportunity to cause disharmony?  If he was working alone, 
how could that be a concern?  If he was being hired for a one-
                                                          
 24 Tancharoen:  ﬁI believe I says 
(sic) [said], it would probably be a 
day just to do the drop load, a day or two at the most.ﬂ  ﬁI said, ‚If 
you™re interested, it might be that 
but you have to do a drop load and 
get transportation back to Arizona.™ﬂ 
 ﬁIt was a possibility.  It wasn™t a 
majorŠI mean, like an offer.ﬂ 
time job which never even went on the set, how could he be dis-
ruptive of it?  Steagall, of course, denies that he ever said such a 
thing. Here Steagall™s denial makes much more sense.  In fact Stea-
gall™s testimony in general 
makes much more sense.  
Tancharoen™s does, too.  Tancharoen credibly testified that he 
would hire someone from the list.  If Local 104 put a person on 
the list that was enough for him.  With that in mind, why would 
he care if Walby was a member of another Local?  Being on the 
list was enough.  Moreover, if Walby did come off the list, how 
would that cause disharmony?  He would have the same Local 
104 imprimatur that other people on the list would also have had.   
If Tancharoen had wanted to hi
re Walby he would have called 
Shetler to see if Walby had been added to the list as Walby 
claimed.  He didn™t do so, and the reason he never did was be-
cause he had never offered Walby 
a job.  He didn™t really have 
one to offer.  The drop-load job was only a possibility, one which 
he would more naturally assign to a current employee if schedul-
ing permitted.  Why hire a new person if you already have 
enough people? 
Moreover, there is a remarkable absence of expected hiring 
procedures which employers are ob
ligated to follow, or usually 
follow, upon offering employment.  There is no evidence that 

Walby was told to fill out any application form, provide a W-4 
form, fill out an I-9 form or was offered a film industry employ-
ment contract known as a ﬁdeal memo.ﬂ  This notable absence is 
perfectly consistent with Tancharoen™s and Steagall™s testimony 
that they never offered him employ
ment.  At least some of those 
steps would have been taken had 
they offered him a job.  None 
were.  Moreover, the subject of what wage he was to receive 
would also have been touched upon, even if only to say it was 
union scale.  In fact, the Hollywood Teamsters contract specifi-
cally requires that fringe benefit 
payments be made in cash to 
local hires, so that subject would have needed some more specific 
discussion.  There is no evidence that such a conversation oc-
curred with Walby.  That is a voi
d of significant proportion.   
I suppose it could be said that Tancharoen and Steagall took 
advantage of Walby™s hanging around in the sense that they 
spoke of possibilities at various 
times, thereby keeping Walby on 
the string until November 6.  Yet, to say that an offer of employ-
ment had been extended to him would be saying too much.  
Keeping him on the string would be 
the expected thing to do if they were hiring from Local 104™s list and Walby had told them 

he was on it and they ran into scheduling difficulties.  They 
wouldn™t have had to go far to find a qualified employee. 
In addition, aside from Walby™s testimony, there is no evi-
dence whatsoever of improper favoritism toward Local 104.  
Respondent was obligated under its contract with the Hollywood 
Teamsters to utilize the assistance of the Local Union where the 
production was occurring.  The governing language is found in 
section V, paragraph 30 of the contract (p. 117).  It says only, ﬁIn 
hiring personnel at the [distant] lo
cation, the Producer will use its 
best efforts to notify the business agent for the Local Union in-
volved at least 72 hours in advance and will consult with said 
business agent regarding the selection of qualified local hires 
provided that the producer will make the final decision.ﬂ 
This paragraph certainly does not create a contractual obliga-
tion of favoritism.  In the final an
alysis it allows the producer to 
 T. K. PRODUCTIONS 123hire whomever he wants.  All he has to do is consult with the 
business agent before making his decision.  Local 104 has made 
the consultation process quite easy by creating the hiring list.  If 
one is hired from that list the consultation obligation is satisfied.  
But hiring can clearly be done 
without using the list, once the 
consultation has occurred and the producer concludes he wishes 

to hire someone else.  All it does is provide the Local Union with 
the opportunity to give the producer names of persons that the 
Local believes are qualified.   
Moreover, Walby™s testimony about membership favoritism is 
most odd.  He had, for reason
s of his brotherhood with Local 
104, chosen to pay that Local™s hiring hall fees.  He then de-
scribes a conversation with Steagall regarding dues payments in 
which Steagall allegedly tells him,
 in explaining that Respondent 
doesn™t have to hire from Local 104™s list, that all one needs to do 

to be hired in Arizona is to show a dues receipt, supposedly wav-
ing his in front of Walby.  That testimony amounts to a garble.  
On the one hand, it is Walby™s admission that his presence or 
absence on the list was immaterial to Respondent and on the 
other it suggests that one had to be a paid up union member in 
order to be hired.  Moreover, by the time of this conversation 
(Nov. 4), he was on the list (though an updated copy had yet to 
be forwarded).  Either way, he 
had met the requirements, as he 
perceived them, of both Local 104™s and Respondent™s approval.  
He was on the list and had paid the preliminary fees he thought 
he should.  None of this, of course has anything to do with how 
Respondent perceived him.  It is certainly not evidence of illegal 
evidence of favoritism.  It is only Walby whirling around in a 
world of his own making. 
Once again, Steagall™s testimony is the one which makes 
sense:  ﬁ[He] came by the office and it all was about this list and 
he was asking me again if he had been on the list.  He said he was 
on the list at that point, that he™d, I think paid his dues or had paid 
the union some money to get on the list and that he™s fine to be 
hired.ﬂ  Moreover, Steagall clearly denied that he ever told 
Walby that all he needed to get hired was a copy of his dues re-

ceipt.  I find the denial to be credible. 
Credible evidence of Respondent™s favoritism toward Local 
104 members is not present in this record. 
At this point, one really needs to go no further.  Clearly the ba-
sic elements of this type of violation are the existence of a job 
opening, together with an application for the job by a prospective 
employee, the employer™s offer to hire, followed by a refusal to 
hire.  But the Act requires more.  ﬁThe refusal must be grounded 
in a reason which is prohibited by the statute, discrimination 
resulting in . . . the encouragement or discouragement union 
membership, i.e., a desire to compel applicants to be members of 
a specific union.ﬂ  That element is the obverse of union animus, 
the component which is always essential in the ordinary refusal 
to hire case.  See 
Big E™s Foodland
, 242 NLRB 963, 968 (1979).  
The foregoing analysis demonstr
ates that two of the required 
elements are missing.  First, no job offer was made or withdrawn 
and even if that had occurred, second, there is no evidence of an 
illegal motive for having done so.  Even the existence of a job for 
Walby is open to question.  It is true that there was a task which 
needed to be done, the drop load 
for El Centro.  But it is quite 
clear that Tancharoen™s preference was for an employee already 
on staff to do that.  He just didn™t know if he had anybody avail-
able.  When he determined that he did have someone, the job 
evaporated, even though the task remained.  Accordingly, the 
complaint must fall. 
However, something does need to
 be said about the General 
Counsel™s theory that Local 104™
s movie list is illegal and Re-
spondent™s reliance on it poisoned its hiring practices.  This the-
ory is based on a presumption arising out of the fact that to the 
General Counsel all of the peopl
e on the list seem to be Local 
104 members.  Before exploring that presumption some record 
facts need iteration. 
The first and most important observation to be made about the 
list is that nowhere is there any obligation for a movie producer 
to use it.  It is entirely optional.  It is not even a hiring hall in the recognized use of that terminology.  Local 104 does not refer 
anyone from the list.  It was obviously created by Local 104 as a 
convenience.  It is convenient for itself, because it allows the 
Hollywood Teamsters contract™s requirement that the business 
agent to be consulted prior to hi
res be met without any great ef-
fort on the business agent™s part.  It is convenient to the producer 
for the same reason and because he is relatively assured that the 
persons on the list are qualified.  The producer is usually from 
outside the area and has limited knowledge about potential em-
ployees.  At the very least the Local Union can vouch for those 
on the list. And, it is convenien
t to Local 104™s constituency.  
Their names are placed on a list which is made available to em-

ployers in circumstances where the Local vouches for them as 
experienced potential employees.  
The one thing which the General Counsel abhors about the list 
is that it appears to contain the names of only union members.  
First, I do not believe the record ac
tually establishes that to be the 
case.  No union official testified and the only testimony about the 
list came from people without first-hand knowledge.  Therefore 
the competency of those witnesses to know that fact is nonexis-
tent.  Second, even though Walby says he had difficulty being 
placed on the list, eventually his name appeared, on October 30.  
He was not a member of Local 1
04, but was a fellow Teamsters.  
That placement occurred a week before he filed any NLRB 
charges against Local 104.  Therefore, we know at the very least, 
that traveling Teamsters are able to get on the list, thereby un-
dermining any contention that th
e list is limited to Local 104 
members.
25  But assuming it is true, the practice is still not 
unlawful.                                                           
 25 Walby claims he first sought to be placed on the list as early as 
mid-October.  He did not arrive in 
Phoenix until October 21.  It was at 
that point, he says, that he began 
to get a runaround from either busi-
ness agent Shetler or the Tucson agent.  Even so, he was actually placed on the list only 9 days later.  He says he paid Local 104 a hiring 
hall fee, but it is not clear when he di
d so.  If it took Walby some time 
to make the payment, that may well e
xplain the delay.  It is also possi-

ble that the delay is attributable 
to something else, maybe a need to 
contact Local 2 or the International 
to verify Walby™s credentials.  The 
only way to find out is to have someone from Local 104 testify about it.  

That didn™t occur, and since the General Counsel is the one making the 
contention, it was his burden to call such a witness.  Since he did not, I 
cannot make findings about the delay, even if there was one.  Certainly 
I am unable to take the next step an
d conclude that the delay was some-
how pernicious on Local 104™s part or the following step, that Local 
104 somehow poisoned Walby™s chances of getting hired by Respon-
dent. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 124Beyond the record is some law contrary to the General Coun-
sel™s position.  The statute its
elf only prohibits discrimination 
which tends to encourage or discourage union membership.  The 
language of Section 8(a)(3) reads in pertinent part: ﬁIt shall be an 
unfair labor practice for an employerŠby discrimination in re-
gard to hire or tenure of employment or any term and condition 
of employment to encourage or discourage union membership in 
any labor organization.ﬂ 
That language was discussed in detail with respect to its appli-
cation to hiring halls by the Supreme Court 39 years ago. 
Team-
sters Local 357 v. NLRB
, 365 U.S. 667 (1961).  It said at 674 ff.: 
 There being no express ban of hiring halls in any provisions 

of the Act, those who add one, whether it be the Board or 
the courts, engage in a legislative act.  The Act deals with 
discrimination either by the employers or unions that en-
courages or discourages union membership. [Fn. Omitted.] 
As respects §8(a)(3) we said in 
Radio Officers, etc., v. Na-
tional Labor Relations Board
, 347 U.S. 17, 42Œ43, 74 S.Ct. 
323, 337, 98 L.Ed. 455: 
ﬁThe language of §8(a)(3) is not ambiguous.  The unfair 
labor practice is for an employer to encourage or discourage 
membership by means of discrimination.  Thus this section 
does not outlaw all encouragement or discouragement of 
membership in labor organizations; only such as is accom-
plished by discrimination is prohibited.  Nor does this sec-
tion outlaw discrimination in employment as such; only 
such discrimination as encourages or discourages member-
ship in a labor organization is proscribed.ﬂ 
It is the ﬁtrue purposeﬂ or ﬁreal motiveﬂ in hiring or fir-
ing that constitutes the test.  Id., 347 U.S. 43, 74 S.Ct. 337.  
Some conduct may by its very nature contain the implica-
tions of the required intent; the natural foreseeable conse-
quences of certain action may warrant the inference.  Id., 
347 U.S. 45, 74 S.Ct. 338.  And see 
Republic Aviation Corp. 
v. NLRB
, 324 U.S. 793, 65 S.Ct. 982, 89 L.Ed. 1372.  The 
existence of discrimination may at times be inferred by the 
Board, for ﬁit is permissible to draw on experience in factual 
inquiries.ﬂ  
Radio Officers v. NLRB
, supra, 347 U.S. 49, 74 
S.Ct. 340. 
But surely discrimination cannot be inferred from the 
face of the instrument when the instrument specifically pro-
vides that there will be no discrimination against ﬁcasual 
employeesﬂ because of the presence or absence of union 
membership.[
26] The only complaint in the case was by Sla-
ter, a union member, who sought to circumvent the hiring-
hall agreement.  When an employer and the union enforce 
the agreement against union members, we cannot say with-

out more that either indulges in the kind of discrimination to 
which the Act is addressed. 
It may be that the very existence of the hiring hall en-
courages union membership.  We may assume that it does.  
The very existence of the union has the same influence.  
When a union engages in collective bargaining and obtains 
increased wages and improved 
working conditions, its pres-
tige doubtless rises and, one may assume, more workers are 
                                                          
 26 The Hollywood Teamsters™ contract contains just such a clause.  
sec. VI. par. 57, p. 129. 
drawn to it.  When a union ne
gotiates collective bargaining 
agreements that include arbitration clauses and supervises 
the functioning of those provisions so as to get equitable ad-
justments of grievances, union membership may also be en-
couraged.  The truth is that the union is a service agency that 
probably encourages membership whenever it does its job 
well.  But, as we said in Radio Officers v. National Labor 
Relations Board, supra, the only encouragement or discour-
agement of union membership banned by the Act is that 

which is ﬁaccomplished by discrimination.ﬂ 347 U.S. at 
page 43, 74 S.Ct. at page 337. 
 If, as the Supreme Court held here, exclusive hiring halls are 
not discriminatory on their face, 
how can a nonexclusive list be 
discriminatory?  The simple answer is that it cannot.  Thus, even 
if Local 104™s list was limited to union members, an employer 
would not violate Section 8(a)(3).  Nonexclusive hiring halls are 
not unlawful even if operated solely for the benefit of the union™s 
members. 
Penzel Construction Co.
, 185 NLRB 544 (1970).  If it 
is nonexclusive, the union has no power over the employee and 
there is nothing which requires the employer to use it.  
Teamsters 
Local 460 (Superior Asphalt Co
.), 300 NLRB 441 (1990).  This 
has been the law since 
Ohio Valley District Council of Carpen-
ters, 131 NLRB 1130 (1961).   
Even if the list was actually limited to Local 104 members and 
it was part of an exclusive hiring system, it is not the law that a 

union violates Section 8(b)(2) or an employer Section 8(a)(3) 
simply based on its use.  It might be a very suspicious program 
but suspicion does not even raise a presumption of illegality, 
much less proof.  In a case where the union had the sole authority 
to determine which employees were to be selected for layoff, 
Trial Examiner Stanley Ohlbaum made a comment with the 
Board™s approval which resonates 
here: ﬁWhile, to be sure, suspi-
cion may exist as to the real motivations and reasons which un-
derlie the layoffs in question,
 suspicion breeds and feeds upon 
itself, and it may not form the core for inference nor serve as 

substitute for the substantial credible proof that the law requires.ﬂ  
Laborers Local 282 (Elzinga-Lakin)
, 226 NLRB 958, 959 
(1976).  Absent proof that the union™s choices for layoff were 

discriminatory even when directed at nonmembers, the practice 
was approved even though it may have encouraged union mem-
bership, though not in a prohibited way.  See also 
John L. Klug 
Corp., 245 NLRB 977 (1979), a case where an employer volun-
tarily chose (with the union™s c
onsent) to utilize an exclusive 
union hiring hall.  Again, proof of discriminatory motive was 

required but found lacking; presum
ption of illegal motive was not 
enough.  Also, 
C. Solari & Sons
, 264 NLRB 282 (1982). (ﬁThus, 
Respondent™s decision, after the merger, to utilize Local 971™s 

hiring hall cannot be found to be violative of the Act, 
absent 
evidence of discrimination
.ﬂ ﬁ[Dickson] would have been re-
ferred had he simply registered with the hiring hall. There is no 
evidence that Dickson would have been required to join Local 
971.ﬂ)  (Emphasis added.)  Clearly presumptions of illegality 
may not be used.  Actual proof is required. 
This raises the question of what
 the Board found in its decision 
against Local 104 on April 29, 1998, a decision entitled 
Team-
sters Local 104 (Blue Rodeo)
, 325 NLRB No. 121 (not reported 
in Board volumes).  At first blush, the case seems to pose some 
 T. K. PRODUCTIONS 125problems here.  Among other things the Board found that the 
wrangler/driver list was part of an exclusive referral system as 
operated beginning March 28, 1996.  In that case Local 104 
chose to withdraw its answer to the complaint on December 16, 
1997, and permitted a summary judgment (default judgment) to 
be entered by the Board.  That occurred, as noted, in April 1998.  
I first observe that the conduct under scrutiny here occurred 6 
months after the entry of that or
der (and about a year after the 
complaint issued).   
Certainly Local 104 had ample time to render the list nonex-
clusive before the transaction u
nder scrutiny here.  Second, it was 
operating as an agent for the Hollywood Teamsters whose con-
tract by its terms establishes a nonexclusive means of hiring driv-
ers at distant locations.  Finally, no matter what Local 104 did or 
didn™t do with respect to allowing 
persons on the list, there is no 
reason to conclude that Respondent did anything unlawful when 

it chose to use the list as its source of Arizona drivers.  It was 
looking for geographically local hires;
27 it was looking for em-
ployees with movie experience; and it was looking for reliable 
drivers.  To Respondent the list appeared to provide such indi-
viduals.  In that circumstance the only encouragement of union 
membership was in the nature described by the Supreme Court in 
Teamsters Local 357 
as permissible.  Local 104 was simply do-
ing its job well.  It was certainly not poisoning the hiring process. 
That discussion actually brings the entire Walby matter full 
circle.  Assuming arguendo that 
Walby was telling the truth about 
everything, except for his contention that Steagall had told him 
that they had decided not to hire him because his presence could 
bring disharmony, and Respondent had offered a job to Walby 
(not on the list) but later changed its mind in order to take some-
one else from the list, there woul
d still be no violation.  Choosing 
someone whose workmanship has been vouched for in a nonex-
clusive hiring context simply does not violate the Act, even if one 
of the effects is to hire a union member over a nonmember.  
Membership preference, according to the Court, would not have 
been a motivating factor behind
 the decision and therefore any 
other purpose qualifies as a purpose which does not encourage or 
discourage union membership in a prohibited manner.  Walby 
was not from Arizona, his work
manship and reliability were 
unknown and he had no one to vouch for him.  The others did.  
Those factors are not prohibited by the Act.  The 8(a)(3) portion 
of the complaint should be dismissed. 
The 8(a)(1) allegations 
Remaining for consideration are five allegations, involving 
three transactions, asserting that Respondent independently vio-

lated Section 8(a)(1) of the Act.  They are, by date: (a) a claim 
that on October 28 production de
partment supervisor Mary 
Courtney coercively interrogated Walby about his union mem-
berships in the course of a job interview; (b) on November 4, 
Tancharoen first interrogated 
Walby regarding his union mem-
berships and then impliedly threatened Walby by telling him he 
would not be hired unless he was a member of Local 104; that 
during the same conversation Steagall promised to hire employ-
ees who were members of Local 104; and (c) that on November 
                                                          
 27 Geographical preferences are lawful.  See 
Electrical Workers Lo-
cal 8 (Romanoff Electric
), 221 NLRB 1131 (1975). (With respect to 
overtime.) 
6, Steagall threatened Walby with reprisal by telling him he could 
not hire him and that he wanted to avoid disharmony on the job 
because Walby was not a member of Local 104. 
The only allegations which require much further thought are 
the interrogation allegations against Courtney and Tancharoen, 
particularly since Courtney did not testify.  The others have es-
sentially been dealt with in the discussion concerning the refusal 
to hire Walby.  With respect to that, I have found that the inci-
dents did not occur as described 
by Walby.  Those findings were 
based on my assessment of Walby™s lack of credibility and the 

connected 8(a)(1) allegations should all be dismissed. 
The interrogations 
Insofar as the interrogations ar
e concerned, the allegations 
again depend on Walby™s credibility.  I do not accept Walby™s 

version, but beyond that, am compelled to ask why they are even 
in the complaint.  In the very first telephone call Walby made to 
Tancharoen in September, Walb
y told Tancharoen he was a 
Teamster from Wyoming, a member of Local 2 of Butte, Mon-

tana.  Tancharoen never forgot th
at and Walby repeated his status 
to anyone who spoke to him.  In fact, his first meeting with Stea-
gall typifies his general approach.  He thought volunteering that 
he was a Teamster would assist him in getting hired:   
 Q. [Y]ou thought being a union member would help you 
get work, right?   
A. . . . . Right, that™s what I am. 
 He also told Lisa Swain he was a Teamster from Butte, adding 
that he was an IATSE member.  It was certainly no concern to 
her.  She found him a day™s work and her response confirmed 
that his theory worked.  He must have thought: If you tell them 
you are a union member, they are more likely to hire you. 
By the time he got to Courtney, not only was the word out, but 
it had become his byword.  He confidently testified that Courtney 
did not know his union affiliations when she interviewed him on 
October 28, but I have previously 
rejected his conclusion.  Even 
if he had not volunteered it to her, which I think he did, for it had 
become a habit with him, it would have been an easy way for her 
to put him at ease during the interviewŠopen a subject she al-
ready knew (from Swain at the very least) he was eager to talk 
about. The general rule is that to constitute a violation of the Act, an 
interrogation must be coercive and have the object or result of 
causing an employee to abandon rights guaranteed under Section 
7 of the Act.
 Sunnyvale Medical Clinic
, 277 NLRB 1217 (1985).  
This was far from coercive.  In fact Walby actually invited peo-
ple to ask about his Montana Teamsters film experience.  He 
believed he was with fellow union 
brothers and sisters and such 
revelations would put him in a positive light.  He was right.  

Courtney offered him a job driving Clooney; he turned it down.  
He can hardly complain if a pr
ospective employer did what he 
asked her to do. 
Moreover, if the employee™s union views or sentiments are 
well known, such as might be displayed by an ardent union sup-
porter, the Board has held questions about that view are generally 
lawful, for they will not dissuade the individual from such views. 
Rossmore House
, 269 NLRB 1176 (1984).  Here, while the sur-
rounding circumstances do include the fact that Courtney was 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 126conducting a job interview, they also include the fact that the 
atmosphere was gentle and th
at Walby knew from the outset 
Courtney was trying to find him work, no doubt in theatrical 

crafts at which he was skilled.  The nature of his IATSE mem-
bership was the most efficient path to her goal, as that labor or-
ganization is subdivided along craft lines.  In fact he was on the 
IATSE™s list of theatrical mechanics, one of the skills/crafts he 
was pursuing.   
 A. (WALBY) . . . . She asked me what my union affilia-
tion was and then I told her. 
Q. (MR. DRAPKIN): And did she ask you that like she 
was trying to find work for you? 
A.  Oh, yes . . . . 
 He went into that interview believing, correctly, that Courtney 
was going to try to find him a job.
  He essentially had invited her 
to ask.  She certainly took no steps to force him to abandon any 

Section 7 right.  She only wanted more precisely to find out what 
his demonstrated skills were.  On 
a factual basis, there is simply 
no warrant to find the questions to have been coercive.  
Likewise the allegation of interr
ogation by Tancharoen falls as 
well.  First, there was no reason for Tancharoen to ask about 
Walby™s union membership.  To repeat, Walby had told him 
what it was from the outset.  He had recited it to every one else as 
well.  Therefore, even if the question had been asked, the allega-
tion founders under a 
Rossmore House analysis.  Second, I have 
discredited Walby™s version anyway.  I have found above that his 
version of the November 4 conv
ersation cannot be accepted.   
The General Counsel™s allegations of unlawful interrogations 
never held water from the outset.  Quite simply, neither 
Tancharoen nor Courtney was seeking to interfere with, restrain, 
or coerce him in any way into revealing his union affiliations and 
he knew it.  His affiliations were worn as a proud badge and he 
wanted to talk about them.  A common test to be applied in de-
termining the lawfulness of interrogation is whether, under all the 
circumstances, the interrogation reasonably tends to restrain or 
interfere with the employees in the exercise of rights guaranteed 
by the Act.  Under that test, th
e General Counsel™s evidence falls 
short. 
The General Counsel™s citation of cases holding that such 
questions are inherently coercive
28 when asked during a pre-hire 
interview must take a back seat to the facts as they developed 
here.  In this factual context, applying the Board™s ﬁinherently 
                                                          
                                                           
28 E.g., 
Bendix-Westinghouse Automotive Air Brake Co.
, 161 NLRB 
789, 791Œ792 (1966); 
Service Master
, 267 NLRB 875 (1983); 
United L-N Glass, 297 NLRB 329 fn. 1 (1989); and 
Adco Electric, 307 NLRB 
1113 (1992), among others. 
destructiveﬂ analysis simply demonstrates how fragile ﬁper seﬂ 
logic can be.  Applying it here would be to apply a rule which 
does not fit the facts.  Its use would be wooden and without 
common sense.  The General Counsel also wants an adverse 
inference drawn against Respondent because Courtney did not 
testify.
29  I find that to be unwarranted given Walby™s own words. 
The interrogation allegations have not been sustained by 
credible evidence nor does the putative evidence meet the 
Board™s test for being coercive.  Accordingly, they should be 
dismissed as well. 
Based on the foregoing findings of fact and analysis, and the 
record as a whole, I issue the following  
CONCLUSIONS OF LAW 
1. Respondent is an employer 
within the meaning of Section 
2(2), (6), and (7) of the Act. 
2. Teamsters Union Local No. 104, AFLŒCIO is a labor or-
ganization within the meaning of Section 2(5) of the Act. 
3. The General Counsel has failed to prove by credible evi-
dence that Respondent violated Section 8(a)(3) and (1) of the 
Act. 
On these findings of fact and conclusions of law and on the en-
tire record, I issue the following recommended 
30 ORDER 
The complaint is dismissed in its entirety. 
Any outstanding motions which have not been ruled on are 
denied.  29 The adverse inference issue became the subject of one of the mo-
tions to strike portions of the briefs.  Respondent directed me to some-
thing which occurred in the prehearing telephone conference; the Gen-
eral Counsel wants to strike it so he can take advantage of the fact that 
the request was not repeated for th
e record.  Suffice it to say that 
Walby™s own words are sufficient to deal with the issue of credibility.  
Adverse inferences, while common, are often overcome by record 
evidence.  That is the case here. 
30 If no exceptions are filed as provided by Sec. 102.46 of the 
Board's Rules and Regulations, th
e findings, conclusions, and recom-
mended Order shall, as provided in Sec. 102.48 of the Rules, be 

adopted by the Board and all objections to them shall be deemed 
waived for all purposes. 
 